Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No.001-33392) Deutsche Börse October 11, 2011 Transcript from BetterInvesting, World Federation of Investors Corporation, Warsaw Stock Exchange Conference CORPORATE PARTICIPANTS Larry Leibowitz NYSE Euronext - COO PRESENTATION Larry Leibowitz - NYSE Euronext - COO Well, thanks for that kind introduction. I would like to thank BetterInvesting for putting this together. This grew out of a discussion between Roger Ganser and myself at a committee meeting at the New York Stock Exchange recently. I also want to thank WFIC and NAIC. This is really a tribute to the true globalization of markets, globalization of investing and technology itself. So it's going to be interesting to do it this way. Let's see how it works for everyone. But I think this is a great forum for us to discuss this topic. I want to point out in advance that this is geared toward individual investors.
